Citation Nr: 1718339	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-15 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange/herbicide exposure.

2.  Entitlement to service connection for a respiratory/lung disorder, including chronic obstructive pulmonary disease (COPD)/Asthma, to include as due to Agent Orange/herbicide exposure.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to December 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2013 rating decision of the VA Regional Office (RO) in Des Moines, Iowa, that denied entitlement to service connection for diabetes mellitus, type II, chloracne or other acneform disease consistent with chloracne, and COPD.  The Veteran submitted a timely appeal to the denial of the claims.

By rating decision in April 2014, service connection for a skin disorder was granted, rated 10 percent disabling.  The Veteran appealed for a higher initial rating.  By rating action in July 2015, the 10 percent disability rating for the service-connected scars of the chin, bilateral jaw line, and neck, residual of acne vulgaris (previously claimed as chloracne or other acneform disease consistent with chloracne) was increased to 30 percent, effective from October 28, 2011.  The Veteran did not submit a substantive appeal to this determination.

The Veteran's representative in correspondence received in April 2016, noted that she was checking on the status of the Veteran's "pending appeal for service connection for diabetes and related bilateral peripheral neuropathy."  The Board construes this statement as an attempt by the Veteran to raise a secondary service connection claim as to peripheral neuropathy.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that the Board is obligated to address all issues reasonably raised by the evidence of record).  Notably, the RO acknowledged such in a Deferred Rating Decision, dated in July 2016; however, no other action has been completed.  Given that this issue has not been addressed by the Agency of Original Jurisdiction (AOJ) in the first instance, this issue is referred to the AOJ for appropriate action. 

During the pendency of the appeal, the Veteran requested a videoconference hearing, but cancelled his request in correspondence received in January 2017.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The record reflects that in correspondence to the RO in October 2014, the Veteran submitted a statement to clarify issues on appeal and also wrote that he had spoken with his pulmonary doctor who told him that there was no connection between Agent Orange and asthma/COPD and that "I []will concede Asthma/ COPD."  

The record reflects that in a Report of General Information dated in May 2015, a VA staff person contacted the Veteran by telephone for further clarification of the October 2014 letter and other issues on appeal and asked him if he was withdrawing the appeal of service connection for a respiratory condition, to include COPD and asthma.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).  However, the withdrawal must be made in writing or at a hearing by the appellant or the appellant's authorized representative. 38 C.F.R. § 20.204.  Here, there is no withdrawal of the claim in a manner specified.  Moreover, withdrawal of the claim was not explicit and unambiguous.  See DeLisio v. Shinseki, 25 Vet.App. 45, 57 (2011) (stating that the withdrawal of an appeal must be "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  The Board thus finds that a proper withdrawal of the claim of entitlement to service connection for COPD, to include asthma, has not been made in accordance with 38 C.F.R. § 20.204.  As such, the Veteran and his attorney/representative were contacted and requested to submit a statement in writing as to whether withdrawal of the claim was indicated.  The record reflects that in a response received in April 2016, the Veteran's attorney wrote that he still wanted to pursue the claim of entitlement to service connection for a respiratory/lung disorder, including COPD/Asthma.

The Veteran's exposure to Agent Orange/herbicides in Thailand has not been confirmed.  The Board thus finds that further development of the record is warranted as to the issues of entitlement to service connection for diabetes mellitus, type II and a respiratory disorder because both claims include exposure to Agent Orange/herbicides as a theory of entitlement to service connection.  

The Veteran asserts that he served in Thailand and was exposed to Agent Orange/herbicides at Camp Ruam Chit Chai and Korat bases in that country.  He maintains that as such, he should be granted presumptive service connection of type II diabetes as the result of his herbicide exposure.  Additionally, in a medical report dated in June 2015, his private treating physician, Dr. J. Zabner opined that while the Veteran had emphysema caused by smoking, it was at least as likely as not his exposure to Agent Orange that made the condition worse. 

The Board observes that in January 2014 and most recently in September 2016, VA issued a formal finding of lack of information required to corroborate Agent Orange exposure.  It was determined that the primary reason for such was that the Veteran had not provided sufficient information regarding his service in Thailand to send to the U.S. Army Joint Services Records Research Center (JSRRC) for corroboration of herbicide exposure.  The information sought was specified in correspondence sent to the Veteran in July 2016 and consisted of a request to provide the approximate dates, within a 60 day time frame, of when his duties would have placed him on the perimeter.

The Board finds, however, that the timeline requested by the RO is overly restrictive given the length of time since the Veteran was in service.  In Gagne v. McDonald, 27 Vet.App. 397 (2015), the Court of Appeals for Veterans Claims (Court) held that VA cannot require a veteran to narrow the potential date of the event in question to a 60-day period before requesting that the JSRRC conduct a search.  Rather, VA is required to submit multiple 60-day search requests if the Veteran cannot narrow the time period to 60 days.  Gagne at 404-5.  "The fact the multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.'"  Borkin v. McDonald, 2016 U.S.App.Vet. Claims LEXIS 1055 (U.S. App.Vet. Cl. July 13, 2016).  The Board is thus of the opinion that a broader time frame must be utilized to try to confirm the Veteran's Agent Orange/herbicide exposure in Thailand, including that which might be obtained from his duty status in personnel records.  The Board would also point out that there are multiple pieces of correspondence in the record that detail the Veteran's locations and duties in Thailand and attendant dates.  As such, the record should be carefully reviewed for information that would suffice for purposes of a Joint Services Records Research Center (JSRRC) inquiry and this should be performed.  

VA is required to follow certain protocol when verifying exposure herbicides in locations other than Vietnam or Korea.  See M21-1MR IV.ii.1.H.7.a.  This includes furnishing a detailed description of the reported exposure to the Compensation and Pension Service and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in the locations as contended.  If the reported exposure to herbicides remains unconfirmed, a verification attempt through the JSRRC is required.  As indicated above, it does not appear that these procedures have been completed.  Thus, the Board remands for compliance with M21-1MR.  VA's duty to search for records that would assist a veteran in the development of his claim, and for which the veteran has provided the Secretary information sufficient to locate such records, includes making as many requests as are necessary and ends only when such a search would become futile.  Gagne, at 402-03.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must thoroughly review all correspondence in the record from the Veteran, his representative and his affiants to compile a list of all dates, duties and locations he contends he was exposed to Agent Orange/herbicides.

2.  The RO must attempt to verify the Veteran's reported exposure to herbicides in Thailand in accordance with M21-1MR IV.ii.2.  This includes furnishing a detailed description of his exposure to the Compensation and Pension Service and requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as contended at Camp Ruam Chit Chai and Korat bases in Thailand.
3.  If the Compensation Service's review does not confirm that herbicides were used at Korat and Camp Ruam Chit Chai stations in Thailand, refer the case to the JSRRC for research and verification of exposure to herbicides, to include whether Veteran's engineering duties as a mechanic, which includes fixing trucks, might have exposed him to herbicides.  Notably, he states that he was at "Can Point" or "Cam Point."  The request should be accompanied by a copy of the Veteran's DD 214 and personnel records.  The RO must submit multiple 60-day search requests if the Veteran cannot narrow the time period to 60 days.  All attempts to verify such exposure and responses received should be documented in the claims file.

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


